 

Exhibit 10.1

 



EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of the 14th day
of July, 2017, by and between Akoustis Technologies, Inc., a Delaware
corporation, with a business address of 9805 Northcross Center Court, Suite H,
Huntersville, NC 28078 (together with any successor thereto, the “Company”), and
John T. Kurtzweil, an individual with a residence address of 2230 Wheeler Road,
Raleigh NC 27607 (the “Executive”).

 

INTRODUCTION

 

WHEREAS, the Company is in the business of designing, manufacturing, marketing,
and selling acoustic wave filters for the wireless communications markets (the
“Business”);

 

WHEREAS, the Company wishes to employ the Executive under the title and capacity
set forth on Schedule A attached hereto and incorporated herein by reference;
and

 

WHEREAS, the Executive desires to be employed by the Company in such capacity,
subject to the terms of this Agreement;

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and mutual promises herein
below set forth, the parties hereby agree as follows:

 

1.                  Definitions

 

1.1               “2016 Plan” means the Akoustis Technologies, Inc. 2016 Stock
Incentive Plan, or any successor stock plan, in each case as it may be amended
and/or restated.

 

1.2               “Affiliate” means any Parent or Subsidiary of the Company, and
also includes any other business entity which controls, is controlled by or is
under common control with the Company; provided, however, that the term
“Affiliate” shall be construed in a manner in accordance with the registration
provisions of applicable federal securities laws if and to the extent required.

 

1.3“Board” means the Board of Directors of the Company.

 

1.4“Cause” means the occurrence of any of the following events:

 

(a)    any act or omission that constitutes a material breach by the Executive
of any of the Executive’s obligations under this Agreement;

 

(b)    the failure or refusal of the Executive to satisfactorily perform the
duties and responsibilities described herein;

 



 1 

 

 

(c)    the Executive’s conviction of, or plea of nolo contendere to, (i) any
felony or (ii) a crime involving dishonesty or moral turpitude or which could
reflect negatively upon the Company or otherwise impair or impede its
operations;

 

(d)    the Executive’s engaging in any misconduct, negligence, act of dishonesty
(including, without limitation, theft or embezzlement), violence, threat of
violence or any activity that could result in any violation of federal
securities laws, in each case, that is injurious to the Company or any of its
Affiliates;

 

(e)    the Executive’s breach of a written policy of the Company or the rules of
any governmental or regulatory body applicable to the Company;

 

(f)     the Executive’s refusal to follow the directions of the Chief Executive
Officer of the Company or the Board, unless such directions are, in the
reasonable written opinion of legal counsel, illegal or in violation of
applicable regulations;

 

(g)    any other misconduct by the Executive which is injurious to the financial
condition or business reputation of the Company or any of its Affiliates;

 

(h)    the Executive’s breach of the Executive’s obligations under Sections 3,
7, 8 or 9 hereof;

 

(i)    the knowing misstatement by Executive of the financial records of the
Company or its Subsidiaries or complicit actions in respect thereof;

 

(j)     Executive’s habitual drunkenness or substance abuse that interferes with
his ability to discharge his duties, responsibilities, or obligations under this
Agreement;

 

(k)    the Executive’s knowing failure to disclose material financial or other
information to the Board; or

 

(l)     Executive’s engagement in conduct that results in Executive’s obligation
to reimburse the Company for the amount of any bonus, incentive-based
compensation, equity- based compensation, profits realized from the sale of the
Company’s securities, or other compensation pursuant to application of the
provisions of Section 304 of the Sarbanes-Oxley Act of 2002, Section 954 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act, or other applicable
laws, rules, or regulations

 

1.5               “Change of Control” shall (except as may be otherwise
required, if at all, under Code Section 409A) be deemed to have occurred on the
earliest of the following dates:

 

(a)    the date any entity or person shall have become the beneficial owner of,
or shall have obtained voting control over, more than fifty percent (50%) of the
total voting power of the Company’s then outstanding voting stock;

 

(b)    the date of the consummation of (A) a merger, recapitalization,
consolidation or reorganization of the Company (or similar transaction involving
the Company), in which the holders of the common stock of the Company
immediately prior to the transaction have voting control over less than
fifty-one percent (51%) of the voting securities of the surviving corporation
immediately after such transaction, or (B) the sale or disposition of all or
substantially all the assets of the Company; or

 



 2 

 

 

 

(c)    the date there shall have been a change in a majority of the Board within
a 12-month period unless the nomination for election by the Company’s
stockholders or the appointment of each new member of the Board was approved by
the vote of two-thirds of the members of the Board then still in office who were
in office at the beginning of the 12-month period.

 

For the purposes of this Section 1.5, the term “person” shall mean any
individual, corporation, partnership, group, association or other person, as
such term is defined in Section 13(d)(3) or Section 14(d)(2) of the Exchange
Act, other than the Company, a Subsidiary of the Company or any employee benefit
plan(s) sponsored or maintained by the Company or any Subsidiary thereof, and
the term “beneficial owner” shall have the meaning given the term in Rule 13d-3
under the Exchange Act.

 

For the avoidance of doubt, a transaction shall not constitute a “Change of
Control” if its principal purpose is to change the state of the Company’s
incorporation, create a holding company that would be owned in substantially the
same proportions by the persons who held the Company’s securities immediately
before such transaction or is another transaction of other similar effect.

 

Notwithstanding the preceding provisions of this Section 1.5, in the event that
any equity incentive awards granted under the 2016 Plan are deemed to be
deferred compensation subject to (and not exempt from) the provisions of Code
Section 409A, then distributions related to such equity incentive awards to be
made upon a Change of Control may be permitted, in the Board’s or the
Compensation Committee’s discretion, upon the occurrence of one or more of the
following events (as they are defined and interpreted under Code Section 409A):
(A) a change in the ownership of the Company; (B) a change in effective control
of the Company; or (C) a change in the ownership of a substantial portion of the
assets of the Company.

 

1.6               “Code” means the Internal Revenue Code of 1986, as amended.
Any reference herein to a specific Code section shall be deemed to include all
related regulations or other guidance with respect to such Code section.

 

1.7               “Compensation Committee” means the Compensation Committee of
the Board (or a subcommittee thereof), or such other committee of the Board
which may be appointed to perform compensation-related duties of the Board. In
the event that the Board elects to perform such duties, the term “Compensation
Committee” also refers to the Board.

 

1.8               “Confidential Information” means any and all information (to
the extent that such information is not publicly available) relating to (a)
Customers and Suppliers (as hereinafter defined) of the Company or any of its
Affiliates; (b) any Inventions and related Proprietary Rights (as hereinafter
defined) of the Company or any of its Affiliates; (c) budgets, financial
statements, projections and other financial information of the Company or any of
its Affiliates; (d) marketing, engagement, retention and training for Customers,
prospective and current employees and contractors of the Company or any of its
Affiliates; (e) pricing, pricing strategies, budgets, financial statements,
projections and other financial information of the Company or any of its
Affiliates; (f) the skills and compensation of past or present officers,
directors, and employees of the Company or any of its Affiliates, and other
persons providing services to the Company or any of its Affiliates, and other
personnel information; (g) research, development, current and proposed products,
marketing, promotions, sales, and other business plans of the Company or any of
its Affiliates; and (h) any other information regarding the Company or any of
its Affiliates that is not generally known to the public.

 



 3 

 

 

 

1.9               “Customer” means any natural person or business entity, or
groups of natural persons or business entities that, within twelve (12) months
preceding the termination of the Executive’s employment with the Company,
purchased products or services from the Company or any of its Affiliates.
“Customer” also includes prospective customers or groups of customers that the
Company, or any of its Affiliates, has directly or indirectly targeted or
intends to target, as evidenced by a business, marketing or sales plan, strategy
or report known to the Executive within the twelve (12) months preceding the
termination of the Executive’s employment with the Company for any reason.

 

1.10            “Disability” means (unless otherwise required under Code Section
409A) the Executive is unable to discharge the Executive’s duties to the Company
for a period of ninety

(90) consecutive days, or one hundred twenty (120) days in any one hundred
eighty (180) consecutive day period (unless longer periods are required under
applicable local labor regulations). A determination of a Disability shall be
made by a physician satisfactory to both the Executive and the Company;
provided, however, that if the Executive and the Company do not agree on a
physician, the Executive and the Company shall each select a physician and those
two physicians together shall select a third physician, whose determination as
to a Disability shall be binding on all parties. The Executive and the Company
agree to each pay half of the costs of the physician(s) selected to provide the
determination of Disability and/or to select the physician to provide such
determination.

 

1.11“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

1.12            “Good Reason” means the occurrence of any of the following
(without the Executive’s express written consent ); provided, however, that it
is not “Good Reason” if any of the following actions are taken by the Company in
conjunction with Cause:

 

(a)    the removal of the Executive from the Executive’s position as set forth
on Schedule A and/or assignment to the Executive of duties that are
significantly different from, and that result in a substantial diminution of,
the duties that the Executive assumed on the Effective Date;

 

(b)    a reduction by the Company in the Executive’s then applicable Base Salary
or other compensation of more than twenty percent (20%), unless said reduction
is pari passu with other senior executives of the Company; the taking of any
action by the Company that would, directly or indirectly, materially reduce the
Executive’s Benefits (with materiality being agreed to be a more than twenty
percent (20%) reduction of the costs of the Executive’s then current Benefits),
unless said reductions are pari passu with other senior executives of the
Company;

 



 4 

 

 

 

(c)    a breach by the Company of any material term of this Agreement that is
not cured by the Company within thirty (30) days following receipt by the
Company of written notice thereof; or

 

(d)    the relocation by the Company of the Executive’s principal place of
employment to a location outside of a 30 mile radius of 9805 Northcross Center
Court, Suite H, Huntersville, NC 28078.

 

Notwithstanding the preceding, for any of the foregoing events to constitute
Good Reason, the Executive must provide written notification of his intention to
resign for Good Reason within 30 days after the Executive knows or has reason to
know of the occurrence of any such event, and the Company shall have 30 days
from the date of receipt of such notice to effect a cure of the condition
constituting Good Reason, and, upon cure thereof by the Company, such event
shall no longer constitute Good Reason.

 

1.13            “Inventions” means trade secrets, inventions, ideas, processes,
formulas, software, source or object codes, data, programs, other works of
authorship, know-how, improvements, discoveries, developments, designs and
techniques.

 

1.14            “Parent” means a “parent corporation,” whether now or hereafter
existing, as defined in Code Section 424(e).

 

1.15            “Proprietary Rights” means all trade secret, patent, copyright
and other intellectual property rights throughout the world.

 

1.16            “Restricted Period” means the period commencing on the Effective
Date and ending one (1) year following the date of termination of the
Executive’s employment with the Company.

 

1.17“Securities Act” means the Securities Act of 1933, as amended.

 

1.18            “Subsidiary” means a “subsidiary corporation,” whether now or
hereafter existing, as defined in Code Section 424(f).

 

1.19            “Supplier” means, as of the date of determination, any natural
person or business entity, or groups of natural persons or business entities,
with which the Company or any of its Affiliates has or has had an agreement
(whether in writing or not) regarding the obligation of such person or entity to
supply products or services to the Company or any of its Affiliates during the
twelve (12) months prior to such date.

 



 5 

 

 

 

1.20            “Territory” means (a) the United States of America; (b) any
state in which the Company had any Customer during the twelve (12)-month period
preceding the termination of the Executive’s employment with the Company for any
reason; (c) any state in which the Executive performed services for the Company
during the twelve (12)-month period preceding the termination of the Executive’s
employment with the Company for any reason; or (d) the state of North Carolina.

 

2.Employment Period and Place of Performance

 

2.1.       Employment Period. The term of the Executive’s employment by the
Company pursuant to this Agreement (the “Employment Period”) shall commence upon
the date hereof (the “Effective Date”) and shall continue through July 31, 2018.
Thereafter, the Employment Period shall automatically renew for successive
periods of one (1) year each, unless either party shall have given to the other
written notice at least thirty (30) days prior to the end of the Employment
Period or the then applicable renewal term, as the case may be, of the
Executive’s or the Company’s intention not to renew the Employment Period, in
which case the term “Employment Period” shall include any such renewal periods.
The Employment Period may be sooner terminated by either party in accordance
with the provisions of Section 6 below. For the avoidance of doubt, non-renewal
of the Employment Period pursuant to this Agreement shall not, by itself,
constitute Good Reason or termination of the Executive’s employment.

 

2.2       Place of Performance. The principal place of employment of Executive
shall be at the Company’s headquarters in Huntersville, NC, provided that
Executive may perform the Executive’s duties at any other location, where the
Company now or hereafter has a business facility and at any other location where
Executive’s presence is necessary to perform the Executive’s duties. The parties
acknowledge that the Executive may be required to travel in connection with the
performance of the Executive’s duties hereunder.

 

3.Employment; Duties

 

3.1.    Position and Duties. Subject to the terms and conditions set forth
herein, the Company hereby employs the Executive to act for the Company during
the Employment Period in the capacity set forth on Schedule A hereto, and the
Executive hereby accepts such employment. The duties and responsibilities of the
Executive shall include such duties and responsibilities as are appropriate to
such office and as are normally associated with and appropriate for such
position and as the Company’s Chief Executive Officer and/or the Board may from
time to time reasonably assign to the Executive, including, without limitation,
the duties and responsibilities set forth on Schedule A hereto.

 

3.2.Devotion of Time and Effort

 

(a)    Executive recognizes that during the period of Executive’s employment
hereunder Executive owes an undivided duty of loyalty to the Company, and
Executive shall use Executive’s good faith efforts and judgment in performing
Executive’s duties required hereunder to promote and develop the Business of the
Company and its Affiliates. Executive shall devote all of Executive’s business
time, attention and skills to the performance of Executive’s services as an
executive of the Company. Recognizing and acknowledging that it is essential for
the protection and enhancement of the name and Business of the Company and the
goodwill pertaining thereto, Executive shall perform the Executive’s duties
under this Agreement professionally, in accordance with all material, applicable
laws, rules and regulations and such reasonable standards, policies and
procedures established by the Company and the industry from time to time.



 6 

 

 

(b)    Notwithstanding the foregoing, the parties acknowledge that the Executive
currently engages in the outside activities set forth on Schedule B hereto and
agree that the Executive may continue to engage in such activities during the
term of this Agreement; provided, however, that unless otherwise determined by
the Board, the Executive’s participation in such activities shall be limited to
the respective role(s) set forth on Schedule B. Executive acknowledges and
agrees that during the term of the Agreement, he or she will not, without
advance approval by the Board, expand his or her involvement in the activities
listed on Schedule B or participate in additional outside activities, including,
but not limited to, any of the following: (i) civic, community, or charitable
board membership; (ii) serving as a director (or in a similar capacity) of other
corporations (or other entities); or (iii) participating as an active investor
in other companies and projects. Such approval shall be given or withheld at the
sole discretion of the Board.

 

4.Compensation

 

4.1.    Base Salary. The Executive shall be entitled to receive a salary from
the Company during the Employment Period at a rate per year indicated on
Schedule A hereto (the “Base Salary”) payable in U.S. dollars in bi-weekly
installments in accordance with the Company’s customary payroll practices, and
pro- rated for any partial year. The Base Salary may be increased or decreased
at the Board’s sole discretion; provided, however, that any decrease must be
communicated to the Executive reasonably in advance of the date by which notice
must be given of intent not to renew the Executive’s employment.

 

4.2.Annual Bonus.

 

(a)    For each fiscal year during the Employment Period and for any partial
fiscal year at the commencement of the Employment Period, the Executive shall be
eligible to receive an annual bonus (the “Annual Bonus”) as set forth in
Schedule A hereto, payable no later than the 15th day of the third month
following the end of the Executive’s taxable year in which the Executive’s right
to the bonus vests or the 15th day of the third month following the end of the
Company’s taxable year in which the Executive’s right to the bonus vests, or
otherwise in a manner intended to be exempt from or in accordance with Code
Section 409A.

 

(b)    The Executive shall be eligible to participate in any other bonus or
incentive program established by the Company for other senior executives of the
Company; provided, however, that the Compensation Committee and/or the Board
shall have sole discretion to determine if, and the extent to which, any such
bonuses or incentives have been earned.



 7 

 

 

4.3.    Equity Incentive Awards. As soon as practicable during the Company’s
next open trading windowafter the Effective Date, the Executive shall be
entitled to receive the equity incentive awards under the 2016 Plan, as
specified on Schedule A attached hereto. The Executive may be entitled to
receive additional stock options, restricted stock awards or other equity
incentive awards under the 2016 Plan if, as and when determined by the
Compensation Committee or the Board. All awards granted to the Executive shall
be of a type(s) determined by the Compensation Committee, e.g., restricted stock
awards, options, other equity awards, or any combination of the foregoing, and
shall be subject to such vesting, transfer, resale and other terms and
conditions as may be established by the Compensation Committee and the terms of
the 2016 Plan and the applicable award agreement(s) in form(s) established by
the Compensation Committee. All awards granted to the Executive shall be further
subject to the Company’s Insider Trading Policy, as it may be amended, any
clawback/ recoupment policies and share ownership guidelines or similar policies
adopted from time to time by the Company, and transaction reporting requirements
under applicable securities laws.

 

5.Benefits

 

5.1.    Benefit Plans. In addition to the other compensation payable to the
Executive hereunder, and except as otherwise set forth herein, the Executive,
during the Employment Period, shall be entitled to participate in all pension,
profit sharing, retirement savings plan, 401K or other similar benefit, medical,
disability and other employee benefit plans and programs generally provided by
the Company to its senior executives from time to time hereafter, as the same
may be adopted, amended and/or terminated from time to time in the sole
discretion of the Company (the “Benefits”). The Executive shall be bound by all
of the policies and procedures relating to Benefits established by the Company
from time to time.

 

5.2.    Vacation; Personal Days. During the Employment Period, the Executive
shall be entitled to an annual vacation of such duration as set forth in
Schedule A. The Executive shall be entitled to paid personal days on a basis
consistent with the Company’s other senior executives, as determined by the
Board.

 

5.3.    Expense Reimbursement. The Company shall reimburse the Executive for all
reasonable business, promotional, travel and entertainment expenses
(“Reimbursable Expenses”) incurred or paid by the Executive during the
Employment Period in the performance of Executive’s services under this
Agreement on a basis consistent with the Company’s other senior executives, as
determined by the Board, provided that the Executive furnishes to the Company
appropriate documentation required by the Code and/or other taxing authorities
in a timely fashion in connection with such expenses and shall furnish such
other documentation and accounting as the Company may from time to time
reasonably request. The amount of Reimbursable Expenses incurred in one taxable
year shall not affect the expenses eligible for reimbursement in any other
taxable year. Each category of reimbursement shall be paid as soon as
administratively practicable, but in no event shall any such reimbursement be
paid after the last day of the Executive’s taxable year following the taxable
year in which the expense was incurred. No right to reimbursement is subject to
liquidation or exchange for other benefits.

 



 8 

 

 

 

6.Termination

 

6.1.    Employment “At Will”; Termination. The Executive’s employment with the
Company shall be entirely “at-will,” meaning that either the Executive or the
Company may terminate such employment relationship by terminating this Agreement
in writing delivered to the other party at any time for any reason or for no
reason at all, subject, however, to the following. Subject to the terms of this
Agreement, the Executive’s right to compensation for periods after the date the
Executive’s employment with the Company terminates shall be determined in
accordance with the provisions of paragraphs (a) through (e) below:

 

(a)                 Voluntary Resignation; Termination without Cause.

 

(i)                 Voluntary Resignation. The Executive may terminate the
Executive’s employment at any time upon thirty (30) days prior written notice to
the Company. In the event of the Executive’s voluntary termination of employment
other than for Good Reason, the Company shall have no obligation to make
payments to the Executive in accordance with the provisions of Sections 4.1 or
4.2 hereof, or, except as otherwise required by this Agreement or by applicable
law, to provide the Benefits described in Section 5 hereof for periods after the
date on which the Executive’s employment with the Company terminates due to the
Executive’s voluntary resignation, except for (A) the payment of the Executive’s
Base Salary accrued through the date of such resignation, such amount to be paid
within 30 days following the date of the Executive’s termination of employment
pursuant to the Company’s regular payroll practices and required withholdings,
and (B) payment of the Executive’s Annual Bonus for the preceding year, if and
to the extent earned pursuant to Section 4.2 and Schedule A and if not already
paid. Any of the Executive’s unvested stock options, restricted stock awards or
other equity awards granted by the Company to the Executive shall vest or be
forfeited in accordance with (and otherwise shall be subject to) the terms of
the applicable award agreement(s). The Executive shall have no further rights
under this Agreement or otherwise to receive any other compensation or Benefits
after such termination of employment.

 

(ii)               Termination without Cause. Subject to the terms of this
Agreement (including the requirement to sign a waiver and release as described
in Section 11.12), in the event of the termination of the Executive’s employment
by the Company without Cause, the Company shall (w) continue to pay the
Executive the Base Salary in bi-weekly installments (at the rate in effect on
the date the Executive’s employment is terminated) as severance for a period
equal to the number of months set forth on Schedule A hereto as the Severance
Period, subject to the Company’s regular payroll practices and required
withholdings, with such payments to commence on the first payroll date that
occurs on or after the 30th day following the date of the Executive’s
termination of employment, (x) pay the Executive’s Annual Bonus for the
preceding year, if and to the extent earned pursuant to Section 4.2 and Schedule
A and if not already paid, (y) pay any other compensation and Benefits accrued
through the date of termination, and (z) reimburse the Executive for a period of
one (1) year after the date of termination for the cost of committed living
allowance expenses and any COBRA continuation of health coverage if the
Executive elects such coverage, subject to the terms of Section 6(i). Any of the
Executive’s unvested stock options, restricted stock awards or other equity
awards granted by the Company to the Executive shall vest or be forfeited in
accordance with (and otherwise shall be subject to) the terms of the applicable
award agreement(s). The Executive shall have no further rights under this
Agreement or otherwise to receive any other compensation or Benefits after such
termination of employment.

 



 9 

 

 

 

(b)                 Termination for Cause. Upon written notice to the Executive,
the Company may terminate the Executive’s employment for Cause. In the event of
the termination of the Executive’s employment by the Company for Cause, the
Company shall have no obligation to make payments to Executive in accordance
with the provisions of Sections 4.1 or 4.2 hereof, or, except as otherwise
required by law, to provide the Benefits described in Section 5 hereof for
periods after the Executive’s employment with the Company is terminated on
account of the Executive’s discharge for Cause, except for the Executive’s then
applicable Base Salary accrued through the date of such termination, such amount
to be paid within 30 days following the date of the Executive’s termination of
employment pursuant to the Company’s regular payroll practices and required
withholdings. Any of the Executive’s unvested stock options, restricted stock
awards or other equity awards granted by the Company to the Executive shall vest
or be forfeited in accordance with (and otherwise shall be subject to) the terms
of the applicable award agreement(s). The Executive shall have no further rights
under this Agreement or otherwise to receive any other compensation or Benefits
after such termination of employment.

 

(c)                 Disability. The Company shall have the right, but shall not
be obligated, to terminate the Executive’s employment hereunder due to a
Disability of the Executive. In the event of the termination of the Executive’s
employment due to a Disability, the Company shall have no obligation to make
payments to the Executive in accordance with the provisions of Sections 4.1 or
4.2 hereof, or, except as otherwise required by this Agreement or by applicable
law, to provide the Benefits described in Section 5 hereof for periods after the
date on which the Executive’s employment with the Company terminates due to a
Disability, except for (i) the payment of the Executive’s then applicable Base
Salary accrued through the date of such termination, such amount to be paid
within 30 days following the date of the Executive’s termination of employment
pursuant to the Company’s regular payroll practices and required withholdings,
and (ii) payment of the Executive’s Annual Bonus for the preceding year, if and
to the extent earned pursuant to Section 4.2 and Schedule A and if not already
paid. Any of the Executive’s unvested stock options, restricted stock awards or
other equity awards granted by the Company to the Executive shall vest or be
forfeited in accordance with (and otherwise shall be subject to) the terms of
the applicable award agreement(s). The Executive shall have no further rights
under this Agreement or otherwise to receive any other compensation or Benefits
after such termination of employment.

 

(d)                Death. If the Executive dies during the Employment Period,
the Executive’s employment and this Agreement shall terminate on the date of the
Executive’s death and the Company shall have no obligation to make payments to
the Executive’s beneficiary (as indicated in writing by the Executive to the
Company), or, if no such beneficiary has been designated, the Executive’s estate
in accordance with the provisions of Sections 4.1 or 4.2 hereof, or, except as
otherwise required by this Agreement or by applicable law, to provide the
Benefits described in Section 5 hereof for periods after the date of death,
except for (i) the payment of the Executive’s then applicable Base Salary
accrued through the date of such termination, such amount to be paid within 30
days following the date of death pursuant to the Company’s regular payroll
practices and required withholdings, (ii) payment of the Executive’s Annual
Bonus for the preceding year, if and to the extent earned pursuant to Section
4.2 and Schedule A and if not already paid. Any of the Executive’s unvested
stock options, restricted stock awards or other equity awards granted by the
Company to the Executive shall vest or be forfeited in accordance with (and
otherwise shall be subject to) the terms of the applicable award agreement(s).
The Company shall have no obligation to make other payments to the Executive’s
beneficiary or the Executive’s estate, as the case may be, except as otherwise
required by law after the date of the Executive’s death. The Executive’s
beneficiary or the Executive’s estate, as the case may be, shall have no further
rights under this Agreement or otherwise to receive any other compensation or
Benefits after such termination of employment.

 



 10 

 

 

 

(e)                 Termination for Good Reason. Upon written notice to the
Company as provided in this Agreement, the Executive may terminate this
Agreement at any time for Good Reason. Subject to the terms of this Agreement
(including the requirement to sign a waiver and release as described in Section
11.12), in the event of the termination of the Executive’s employment by the
Executive for Good Reason, the Company shall, (w) continue to pay the Executive
the Base Salary in bi-weekly installments (at the rate in effect on the date the
Executive’s employment is terminated) as severance for the Severance Period,
subject to the Company’s regular payroll practices and required withholdings,
with such payments commencing on the first payroll date that occurs on or after
the 30th day following the Executive’s termination of employment, (x) pay the
Executive’s Annual Bonus for the preceding year, if and to the extent earned
pursuant to Section 4.2 and Schedule A and if not already paid, pay any other
compensation and Benefits accrued through the date of termination, and (z)
reimburse the Executive for a period of one (1) year after the date of
termination for the cost of committed living allowance expenses and any COBRA
continuation of health coverage if the Executive elects such coverage, subject
to the terms of Section 6(i). Any of the Executive’s unvested stock options,
restricted stock awards or other equity awards granted by the Company to the
Executive shall vest or be forfeited in accordance with (and otherwise shall be
subject to) the terms of the applicable award agreement(s). The Executive shall
have no further rights under this Agreement or otherwise to receive any other
compensation or Benefits after such resignation.

 

(f)     Notice of Termination. Any termination of employment by the Company or
the Executive shall be communicated by a written “Notice of Termination” to the
other party hereto given in accordance with Section 11.4 of this Agreement. In
the event of a termination by the Company for Cause or by the Executive for Good
Reason, in addition to the notice requirements stated in Section 1.12 herein,
the Notice of Termination shall (i) indicate the specific termination provision
in this Agreement relied upon, (ii) set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated and (iii) specify the date of
termination. The failure by the Executive or the Company to set forth in the
Notice of Termination any fact or circumstance which contributes to a showing of
Cause or Good Reason shall not waive any right of the Executive or the Company,
respectively, hereunder or preclude the Executive or the Company, respectively,
from asserting such fact or circumstance in enforcing the Executive’s or the
Company’s rights hereunder.

 



 11 

 

 

 

(g)    Termination of Rights upon Breach; Recoupment. If, following a
termination of employment by either party for any reason, it is conclusively
determined by a court that the Executive has breached the provisions of Sections
7, 8 or 9 hereof, the Executive shall not be eligible, as of the date of such
breach (as determined by the court), for the payments and Benefits described in
this Section 6, and any and all obligations and agreements of the Company with
respect to such payments shall thereupon cease, except as otherwise required by
applicable law. In addition, if after the termination of the Executive the
Company discovers facts and circumstances that would have justified a
termination for Cause, the Company may: (i) retroactively deem the termination
of the Executive to be for Cause; (ii) cease any remaining payments due to the
Executive hereunder, except as otherwise required by applicable law; (iii)
recoup or clawback any severance payments made hereunder; and (iv) take any
actions allowed relating to any equity awards pursuant to the applicable award
agreements and/or plans. The Executive agrees that the compensation and benefits
provided by the Company under this Agreement or otherwise are subject to
forfeiture, recoupment and/or clawback as provided in this Agreement or under
any applicable Company clawback or recoupment policy that is generally
applicable to the Company's executives, as may be in effect from time to time,
or as required by law.

 

(h)    Resignation from Directorships and Officerships. The termination of the
Executive’s employment for any reason shall constitute the Executive’s
resignation from (i) any director, officer or employee position the Executive
has with the Company or any of its Affiliates, and (ii) all fiduciary positions
(including as a trustee) the Executive holds with respect to any employee
benefit plans or trusts established by the Company. The Executive agrees that
this Agreement shall serve as written notice of resignation in this
circumstance, unless otherwise required by any plan or applicable law.

 

(i)     If under Sections 6(a)(ii) or 6(e) the Executive timely and properly
elects health continuation coverage under the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”), the Company shall reimburse Executive for
the monthly COBRA premium paid by Executive for himself and his dependents for
continuation coverage under the Company’s group medical plan; provided, however,
that if at any time during the Severance Period Executive becomes eligible to
receive health insurance from a subsequent employer or is no longer eligible to
receive COBRA continuation coverage under the Company’s group medical plan, the
Company’s obligation to continue to reimburse Executive for his COBRA premium
payments shall terminate immediately. Such reimbursement shall be paid to
Executive on the 20th day of the month immediately following the month in which
Executive timely remits the required COBRA premium payment.

 

7.                  Ownership of Work Products. The Executive acknowledges that
all Inventions, innovations, patents, patent applications, improvements,
know-how, Proprietary Rights (as defined below), plans, development, methods,
designs, specifications, software, drawings, mask works, know-how, methods,
analyses, research, reports and all similar or related property or information
(whether or not patentable or reduced to practice) which relate to any of the
Company’s actual or proposed business activities and which are created, designed
or conceived, developed or made by the Executive during the Executive’s past or
future employment with the Company (“Work Product”) belong to the Company or any
of its Affiliates. Any copyrightable work falling within the definition of Work
Product shall be deemed a “work made for hire” and ownership of all right, title
and interest shall vest in the Company. The Executive hereby irrevocably
assigns, transfers and conveys, to the fullest extent permitted by law, all
right, title and interest in the Work Product, on a worldwide basis, to the
Company to the extent ownership of any rights does not automatically vest in the
Company under applicable law. The Executive shall promptly disclose any such
Work Product to the Company and perform all actions requested by the Company
(whether during or after the Executive’s employment) to establish and confirm
ownership of such Work Product by the Company (including, without limitation,
assignments, consents, powers of attorney and other instruments).

 



 12 

 

 

 

8.Restrictive Covenants

 

8.1               Confidentiality. The Executive understands that the Company
and any of its Affiliates, from time to time, may impart Confidential
Information to the Executive, whether such information is written, oral,
electronic or graphic. The Executive hereby acknowledges the Company’s exclusive
ownership of such Confidential Information. In exchange for good and valuable
consideration, including the Executive’s employment hereunder and the
Executive’s Base Salary, for the duration of the Executive’s employment and for
all times thereafter, the Executive agrees that the Executive shall: (x) only
use the Confidential Information in the performance of the Executive’s duties
hereunder; (y) only communicate the Confidential Information to fellow
employees, agents and representatives strictly on a need-to-know basis; and (z)
not otherwise disclose or use any of the Confidential Information, except as may
be required by law or otherwise authorized by the Board. Notwithstanding the
foregoing, the Executive understands that: (i) nothing in this Agreement or
other agreement prohibits the Executive from reporting possible violations of
law or regulation to any federal, state, or local governmental agency or entity
(the “Government Agencies”), or communicating with Government Agencies or
otherwise participating in any investigation or proceeding that may be conducted
by Government Agencies, including providing documents or other information; (ii)
the Executive does not need the prior authorization of the Company to take any
action described in clause (i) immediately above, and that the Executive is not
required to notify the Company that the Executive has taken any action described
in clause (i) immediately above; and (iii) this Agreement does not limit the
Executive’s right to receive an award for providing information relating to a
possible securities law violation to the U.S. Securities and Exchange Commission
(the “SEC”). Further, the Executive understands that the Defend Trade Secrets
Act of 2016 provides that an individual shall not be held criminally or civilly
liable under any federal or state trade secret law for the disclosure of a trade
secret that: (i) is made (A) in confidence to a federal, state or local
government official, either directly or indirectly, or to an attorney; and (B)
solely for the purpose of reporting or investigating a suspected violation of
law; or (ii) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal.

 

Upon demand by the Company or upon termination of the Executive’s employment,
the Executive shall deliver to the Company all manuals, photographs, recordings
and any other instrument or device by which, through which or on which
Confidential Information has been recorded and/or preserved, and which are in
the Executive’s possession, custody or control.

 

8.2               Non-Competition. During the Restricted Period, the Executive
agrees that the Executive shall not anywhere in the Territory engage, or cause
another to engage, directly or indirectly, as a principal, owner, shareholder,
director, officer, manager, partner, member, agent, employer, employee,
consultant or otherwise for any other person or entity in the Business in the
provision of services the same or similar to those the Executive rendered on
behalf of the Company during the twelve (12)-month period preceding the
termination of the Executive’s employment with the Company for any reason.

 



 13 

 

 

 

8.3               Non-Solicitation. During the Restricted Period, the Executive
shall not (i) contact any Customer of the Company with whom the Executive had
material contact or about whom the Executive gained Confidential Information
during the twelve (12)-month period preceding the termination of the Executive’s
employment with the Company for purposes of (A) soliciting such Customer’s
business, except on behalf of the Company, or (B) persuading or attempting to
persuade any such Customer to cease to do business, or to reduce the amount of
business which such Customer has customarily done or is reasonably expected to
do, with the Company, or (ii) employ or solicit the employment, cause another to
employ or solicit the employment, of any person employed by the Company or that
has been an employee of the Company at any time during the six (6) months
preceding the termination of the Executive’s employment with the Company for any
reason.

 

8.4               Injunctive Relief. The Executive recognizes and agrees that
any violation of the Executive’s obligations under this Section shall cause
irreparable harm to the Company and any of its Affiliates that would be
difficult to quantify and for which money damages would be inadequate, and that
the Company shall, in addition to any other claims or rights the Company may
have at law or in equity, have the right to injunctive relief to prevent or
restrain any such violation, without the necessity of posting a bond. The
Restricted Period shall be extended by the duration of any violation by the
Executive of any of the Executive’s obligations under this Section.

 

8.5               Modification. The Executive intends that the provisions of
this Section be enforced as written. However, if any provision of this Agreement
is determined to be unenforceable, in whole or in part, then the parties hereto
agree to enter into an agreement to reform such provisions to set forth the
maximum limitations permitted by applicable law. If any Court determines that
any provision of this Section, or any part thereof, is unenforceable because of
the duration or scope of such provision, such court shall have the power to
modify such provision and, in its modified form, such provision shall then be
enforceable.

 

8.6               Non-Disparagement. During the term of the Executive’s
employment, and thereafter, neither the Executive, nor the Company shall make
disparaging remarks, or any remarks that could reasonably be construed as
disparaging, regarding the Executive, Company, its Subsidiaries or its other
Affiliates, or its or their officers, directors, employees, stockholders,
representatives or agents.

 



 14 

 

 

 

9.Representations and Warranties

 

9.1               Executive’s Representation. The Executive hereby represents
and warrants to the Company, and the Executive acknowledges that the Company has
relied on such representations and warranties in employing the Executive and
entering into this Agreement, as follows:

 

(a)    the Executive has the legal capacity and right to execute and deliver
this Agreement and to perform the Executive’s obligations contemplated hereby,
and this Agreement has been duly executed by the Executive;

 

(b)    the execution, delivery and performance of this Agreement by the
Executive does not and shall not, with or without notice or the passage of time,
conflict with, breach, violate or cause a default under any agreement, contract
or instrument in which the Executive is a party or any judgment, order, or
decree in which Executive is subject;

 

(c)    the Executive is not a party to or bound by any employment agreement,
consulting agreement, non-compete agreement, fee for services agreement or
similar agreement with any other person;

 

(d)    upon the execution and delivery of this Agreement by the Company and the
Executive, this Agreement shall be a legal, valid and binding obligation of the
Executive, enforceable in accordance with its terms;

 

(e)    the Company has made no warranties or representations to the Executive
with respect to the tax consequences (including, but not limited to, income tax
consequences) related to the transactions contemplated by this Agreement, the
Executive is in no manner relying on the Company or its representatives for an
assessment of such tax consequences, the Executive has been advised that the
Executive should consult with the Executive’s own attorney, accountant, and/or
tax advisor regarding the decision to enter into this Agreement and the
consequences thereof, and the Company has no responsibility to take or refrain
from taking any actions in order to achieve a certain tax result for the
Executive;

 

(f)     the Executive hereby acknowledges and represents that the Executive has
consulted with independent legal counsel regarding the Executive’s rights and
obligations under the Agreement and that the Executive fully understands the
terms and conditions contained herein; and

(g)    the Executive understands that the Company shall rely upon the accuracy
and truth of the representations and warranties of the Executive set forth
herein and the Executive consents to such reliance.

 

 

 15 

 



 

10.Public Company Obligations; Indemnification

 

10.1.   The Executive acknowledges that the Company is a public company with
shares of common stock that have been registered under the Exchange Act, and
that this Agreement shall be subject to the public filing requirements of the
Exchange Act. In addition, both parties acknowledge that the Executive’s
compensation and perquisites (each as determined by the rules of the SEC or any
other regulatory body or exchange having jurisdiction) (which may include
benefits or regular or occasional aid/assistance, such as recreation, club
memberships, meals, education for the Executive’s family, vehicle, lodging or
clothing, occasional bonuses or anything else the Executive receives, during the
Employment Period and any renewals thereof, in cash or in kind) paid or payable
or received or receivable under this Agreement or otherwise, and the Executive’s
transactions and other dealings with the Company, shall be required to be
publicly disclosed.

 

10.2.   The Executive acknowledges and agrees that the applicable insider
trading rules, transaction reporting rules, limitations on disclosure of
non-public information and other requirements set forth in the Securities Act,
the Exchange Act and rules and regulations promulgated by the SEC may apply to
this Agreement and the Executive’s employment with the Company.

 

10.3.   The Executive (on behalf of himself, as well as the Executive’s
executors, heirs, administrators and assigns) absolutely and unconditionally
agrees to indemnify and hold harmless the Company and all of its past, present
and future affiliates, executors, heirs, administrators, shareholders,
employees, officers, directors, attorneys, accountants, agents, representatives,
predecessors, successors and assigns from any and all claims, debts, demands,
accounts, judgments, causes of action, equitable relief, damages, costs,
charges, complaints, obligations, controversies, actions, suits, proceedings,
expenses, responsibilities and liabilities of every kind and character
whatsoever (including, but not limited to, reasonable attorneys’ fees and costs)
in the event of the Executive’s breach of any obligation of the Executive under
the Securities Act, the Exchange Act, any rules promulgated by the SEC and any
other applicable federal, state or foreign laws, rules, regulations or orders.

 

11.General Provisions

 

11.1.   Governing Law/Jurisdiction. This Agreement and any disputes or
controversies arising hereunder shall be construed and enforced in accordance
with and governed by the internal laws of the State of North Carolina without
regard to the conflicts of laws principles thereof.

 

11.2.   Arbitration. Any controversy or claim arising out of or relating to this
Agreement, or that arises out of or that is based upon the employment
relationship between the Company and the Executive (including any wage claim,
any claim for wrongful termination, or any claim based upon any statute,
regulation, or law, including those dealing with employment discrimination,
sexual harassment, civil rights, age, or disabilities), including tort claims
(except a tort that is a “compensable injury” under applicable workers’
compensation law), shall be settled by arbitration administered by the American
Arbitration Association under its Employment Arbitration Rules and Mediation
Procedures and judgment upon the award rendered by the arbitrator(s) may be
entered in any court having jurisdiction thereof. The arbitration proceedings
shall be conducted in Charlotte, North Carolina, unless the parties otherwise
agree.

 



 16 

 

 

 

11.3.   Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof and thereof
and supersedes and cancels any and all previous agreements, written and oral,
regarding the subject matter hereof between the parties hereto. This Agreement
shall not be changed, altered, modified or amended, except by a written
agreement signed by both parties hereto.

 

11.4.   Notices. All notices, requests, demands and other communications called
for or contemplated hereunder shall be in writing and shall be deemed to have
been given when delivered to the party to whom addressed or when sent by
telecopy (if promptly confirmed by registered or certified mail, return receipt
requested, prepaid and addressed) to the parties, their successors in interest,
or their assignees at the following addresses, or at such other addresses as the
parties may designate by written notice in the manner aforesaid:

 

(a)to the Company at:

Akoustis Technologies, Inc.

9805 Northcross Center Court, Suite H

Huntersville, NC 28078

Attn: Jeffrey Shealy

Fax: (704) 897-5734

 

with a copy to:

Womble Carlyle Sandridge & Rice, LLP

301 S. College Street, Suite 3500

Charlotte, NC 28202

Attn: Anna Mills

Fax: (704) 338-7840

 

(b)to the Executive as set forth on Schedule A hereto.

 

All such notices, requests and other communications shall (i) if delivered
personally to the address as provided in this Section, be deemed given upon
delivery, (ii) if delivered by facsimile transmission to the facsimile number as
provided for in this Section, be deemed given upon facsimile confirmation, (iii)
if delivered by mail in the manner described above to the address as provided
for in this Section, be deemed given on the earlier of the third business day
following mailing or upon receipt and (iv) if delivered by overnight courier to
the address as provided in this Section, be deemed given on the earlier of the
first business day following the date sent by such overnight courier or upon
receipt (in each case regardless of whether such notice, request or other
communication is received by any other person to whom a copy of such notice is
to be delivered pursuant to this Section). Either party may, by notice given to
the other party in accordance with this Section, designate another address or
person for receipt of notices hereunder.

 



 17 

 

 

 

11.5.   Severability. If any term or provision of this Agreement, or the
application thereof to any person or under any circumstance, shall to any extent
be invalid or unenforceable, the remainder of this Agreement, or the application
of such terms to the persons or under circumstances other than those as to which
it is invalid or unenforceable, shall be considered severable and shall not be
affected thereby, and each term of this Agreement shall be valid and enforceable
to the fullest extent permitted by law. The invalid or unenforceable provisions
shall, to the extent permitted by law, be deemed amended and given such
interpretation as to achieve the economic intent of this Agreement.

 

11.6.   Waiver. The failure of any party to insist in any one instance or more
upon strict performance of any of the terms and conditions hereof, or to
exercise any right or privilege herein conferred, shall not be construed as a
waiver of such terms, conditions, rights or privileges, but same shall continue
to remain in full force and effect. Any waiver by any party of any violation of,
breach of or default under any provision of this Agreement by the other party
shall not be construed as, or constitute, a continuing waiver of such provision,
or waiver of any other violation of, breach of or default under any other
provision of this Agreement.

 

11.7.   Successors and Assigns. This Agreement shall be binding upon the Company
and any successors and assigns of the Company. Neither this Agreement nor any
right or obligation hereunder may be assigned by the Executive. The Company may
assign this Agreement and its right and obligations hereunder, in whole or in
part.

 

11.8.   Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original, and all of which together shall
constitute one and the same instrument. Additionally, a facsimile counterpart of
this Agreement shall have the same effect as an originally executed counterpart.

 

11.9.   Headings. Headings in this Agreement are for reference purposes only and
shall not be deemed to have any substantive effect.

 

11.10.   Opportunity to Seek Advice. The Executive acknowledges and confirms
that the Executive has had the opportunity to seek such legal, financial and
other advice and representation as the Executive has deemed appropriate in
connection with this Agreement, that the Executive is fully aware of its legal
effect, and that Executive has entered into it freely based on the Executive’s
judgment and not on any representations or promises other than those contained
in this Agreement.

 

11.11.   Withholding and Payroll Practices. All salary, severance payments,
bonuses or benefits payments made by the Company under this Agreement shall be
net of any tax or other amounts required to be withheld by the Company under
applicable law and shall be paid in the ordinary course pursuant to the
Company’s then existing payroll practices.

 



 18 

 

 

 

11.12   Waiver and Release. The Executive acknowledges and agrees that the
Company may at any time require, as a condition to receipt of benefits payable
under this Agreement, including but in no way limited to the payment of
termination benefits pursuant to Sections 6.1(a)(ii) and 6.1(e) herein, that the
Executive (or a representative of his Estate) execute a waiver and release
discharging the Company and its Subsidiaries, and their respective Affiliates,
and its and their officers, directors, managers, employees, agents, and
representatives and the heirs, predecessors, successors, and assigns of all of
the foregoing, from any and all claims, actions, causes of action, or other
liability, whether known or unknown, contingent or fixed, which can be released
by law, arising out of or in any way related to the Executive’s employment, or
the ending of Executive’s employment with the Company or the benefits
thereunder, including, without limitation, any claims under this Agreement or
other related instruments. The waiver and release shall be in a form
satisfactory to the Company and shall be executed prior to the first payment of
such benefits and is a condition to receipt of such benefits, except where
prohibited by law.

 

11.13   Code Section 409A. Notwithstanding any other provision in this Agreement
to the contrary, if and to the extent that Code Section 409A is deemed to apply
to any benefit under this Agreement, it is the general intention of the Company
that such benefits shall, to the extent practicable, comply with, or be exempt
from, Code Section 409A, and this Agreement shall, to the extent practicable, be
construed in accordance therewith. Deferrals of benefits distributable pursuant
to this Agreement that are otherwise exempt from Code Section 409A in a manner
that would cause Code Section 409A to apply shall not be permitted unless such
deferrals are in compliance with or otherwise exempt from Code Section 409A. In
the event that the Company (or a successor thereto) has any stock which is
publicly traded on an established securities market or otherwise and the
Executive is determined to be a “specified employee” (as defined under Code
Section 409A), any payment of deferred compensation subject to Code Section 409A
to be made to the Executive upon a separation from service may not be made
before the date that is six months after the Executive’s separation from service
(or death, if earlier). To the extent that the Executive becomes subject to the
six-month delay rule, all payments of deferred compensation subject to Code
Section 409A that would have been made to the Executive during the six months
following his separation from service, if any, will be accumulated and paid to
the Executive during the seventh month following his separation from service,
and any remaining payments due will be made in their ordinary course as
described in this Agreement. For the purposes herein, the phrase “termination of
employment” or similar phrases will be interpreted in accordance with the term
“separation from service” as defined under Code Section 409A if and to the
extent required under Code Section 409A. Whenever payments under the Agreement
are to be made in installments, each such installment shall be deemed to be a
separate payment for purposes of Code Section 409A. Further, (i) in the event
that Code Section 409A requires that any special terms, provisions, or
conditions be included in this Agreement, then such terms, provisions, and
conditions shall, to the extent practicable, be deemed to be made a part of this
Agreement, and (ii) terms used in this Agreement shall be construed in
accordance with Code Section 409A if and to the extent required. Further, in the
event that this Agreement or any benefit thereunder shall be deemed not to
comply with Code Section 409A, then neither the Company, the Board, the
Compensation Committee, nor its or their designees or agents shall be liable to
the Executive or other person for actions, decisions, or determinations made in
good faith.

 

11.14   Expenses. Unless expressly set forth to the contrary elsewhere in this
Agreement, the parties will pay all of their respective expenses incurred in
connection with any legal proceeding concerning a dispute arising out of this
Agreement.

 

[The next page is the signature page.]

 



 19 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

COMPANY:

 

AKOUSTIS TECHNOLOGIES, INC.

 

 

 

By: /s/ Jeffrey Shealy

Name: Jeffrey Shealy

Title: Chief Executive Officer

 

 

EXECUTIVE:

 

 

 

/s/ John T. Kurtzweil

Name: John T. Kurtzweil

 

 

 

 20 

 



 

 

Schedule A

1.Employment:

a.                   Title: Chief Financial Officer (CFO) and Chief Accounting
Officer (CAO).

b.                   Executive Duties: During the term of this Agreement,
Executive’s duties and responsibilities shall generally include all rights,
duties and responsibilities customarily associated with the executive position
of CFO. During the term of this Agreement, Executive shall report directly to
the Chief Executive Officer. Executive shall have the following specific duties
and obligations:

i.Work with executive team members and other functional leaders to maximize
share value through organic growth, acquisition and cost savings/cost
containment;

ii.Perform investor/banking relationship duties including presentation and
discussion of operating results, budgets, forecasts, working capital metrics,
etc.;

iii.Work with executive team members to develop and implement sound financial,
operating and internal control procedures;

iv.Complete required SEC filings and accurate monthly/quarterly/annual financial
statements in compliance with GAAP;

v.Work closely with executive team members and other functional leadership to
develop timely annual operating budgets, financial forecasts and cash flow
projections;

vi.Provide human resource leadership, including (a) development of policies and
procedures as necessary, (b) work with functional leadership on hiring practices
that result in talent acquisition and retention, (c) management of employee
benefits, and (d) performance management, etc.;

vii.Provide financial leadership on and sound preparation for all due diligence
efforts; and

viii.Lead investor relations activities, helping to raise capital and promote
the Company’s interests at investor conferences.

2.Base Salary: $151,000 per year, pro-rated for any partial year.

3.Annual Bonus: The Executive shall have a target bonus equal to seventy percent

(70%) of Executive’s Base Salary paid in the fiscal year (the “Target Bonus”).
The Board and/or Compensation Committee shall establish, prior to the start of
each fiscal year, certain operation, financial and other milestones
(“Milestones”) for the Company and will communicate these to the Executive.
Annual Bonus entitlement vests and is fully payable if Executive is employed
full-time by the Company in good standing on the last day of the applicable
fiscal year, even if Executive is no longer employed at the time the Annual
Bonus is scheduled to be paid. The Board and/or Compensation Committee may or
may not determine that all or any portion of the Annual Bonus shall be earned
upon the achievement of the Milestones established by the Board and/or
Compensation Committee in consultation with the Executive and that all or any
portion of any Annual Bonus shall be paid in cash or securities at the Board’s
and/or Compensation Committee’s discretion.

 



 A-1 

 

  

4.Restricted Stock Award to be Granted During the Next Open Trading Window:
100,000 shares of restricted stock under the 2016 Plan; vesting 25% on each of
the first, second, third, and fourth anniversaries of the date of grants subject
to the Executive’s full time employment from the grant date until each vesting
date and to the terms and conditions of the 2016 Plan and applicable award
agreements in form established by the Compensation Committee.

5.Options to be Granted During the Next Open Trading Window: Options for 75,000
shares of common stock under the 2016 Plan, at an exercise price per share equal
to the fair market value per share of common stock on the grant date; vesting
25% on each of the first, second, third, and fourth anniversaries of the date of
grant subject to the Executive’s full time employment from the grant date until
each vesting date and to the terms and conditions of the 2016 Plan and
applicable award agreements in form established by the Compensation Committee.

6.Allowance for Living Expenses: The Executive shall be reimbursed for up to
$1,600 per month of living expenses, subject to the reimbursement requirements
set forth in Section 5.3 hereof, with such reimbursements to be reported as
income of the Executive.

7.Paid Vacation: Three (3) weeks per year, pro-rated for any partial calendar
year, timing to be approved by the CEO.

8.Severance Period: 12 months.

9.Executive Contact Information: John T. Kurtzweil, residence address of 2230
Wheeler Road, Raleigh NC 27607



 

 

 

 

 

 

 

 

 

 

 A-2 

 



 



 

 



Schedule B

 

 

 

Outside Affiliation Summary

 

1.Axcelis Technologies Inc. - Board of Directors

2.Kurtzweil Consulting, LLC – Single Member LLC

 

Neither of these outside affiliations are a competitor with the company.



 

 



 B-1 

